COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
  
NO. 2-04-542-CR
  
  
ROBERT 
MICHAEL THORMER                                                 APPELLANT
  
V.
  
THE 
STATE OF TEXAS                                                                  STATE
 
  
------------
 
FROM 
THE 362ND DISTRICT COURT OF DENTON COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Robert 
Michael Thormer attempts to appeal his conviction of four counts of sexual 
assault. After the jury found Appellant guilty, it assessed punishment at 
fourteen years’ confinement. The trial court entered judgment on the jury’s 
verdict. We dismiss the appeal for want of jurisdiction.
        Pursuant 
to rule 26.2 of the rules of appellate procedure, a notice of appeal must be 
filed within 30 days after the date sentence is imposed, or within 90 days after 
the date sentence is imposed if the defendant files a timely motion for new 
trial. Tex. R. App. P. 26.2(a). 
Appellant’s sentence was imposed on June 17, 2004. A motion for new trial was 
filed on July 8, 2004. Therefore, Appellant’s notice of appeal was due on 
September 15, 2004. See Tex. R. 
App. P. 26.2(a)(1). Appellant filed his notice of appeal on November 9, 
2004.
        On 
November 17, 2004, we notified Appellant of the apparent untimeliness of the 
notice of appeal and stated we would dismiss the appeal unless we received a 
response showing grounds for continuing the appeal. See Tex. R. App. P. 44.3. No response has 
been filed.
        Because 
Appellant’s notice of appeal was untimely, we have no jurisdiction over this 
appeal. See Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 
1996); see also Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim. App. 
1998). Accordingly, we dismiss this appeal for want of jurisdiction.
    

 
                                                          PER 
CURIAM
  
  
PANEL 
D:   GARDNER, WALKER, and MCCOY, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
December 23, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.